Case: 14-5088   Document: 8     Page: 1   Filed: 06/19/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

          NORMAN DOUGLAS DIAMOND,
               Plaintiff-Appellant,

                          AND

          ZAIDA GOLENA DEL ROSARIO,
                   Plaintiff,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5088
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 13-cv-0292-SGB, Judge Susan G. Braden.
                 ______________________
                      ORDER
    Norman Douglas Diamond filed only a confidential
version of the attachments for his opening brief. The
court notes that it appears that some of the information
has been redacted. Under the court’s rules, Diamond
must file both a confidential and a non-confidential ver-
sion of the attachments. Fed. Cir. R. 28(d)(1).
Case: 14-5088        Document: 8   Page: 2   Filed: 06/19/2014



2                                              DIAMOND   v. US



      Accordingly,
      IT IS ORDERED THAT:
    Pursuant to Fed. Cir. R. 28(d)(1), Diamond must file
both a confidential and non-confidential version of his
attachments within 21 days of the date of this order. The
confidential version must not contain any redactions. The
non-confidential version must have the confidential
matter deleted and each page from which the confidential
matter has been deleted must bear a legend stating so in
accordance with Fed. Cir. R. 28(d)(1)(B). Failure to do so
will result in the removal of the confidential status of the
attachments currently on the court’s docket.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26